212 S.W.3d 172 (2007)
Barbara McKINNEY, et al., Appellant,
v.
Michael O'HARE, Respondent.
No. ED 86063.
Missouri Court of Appeals, Eastern District, Division Four.
January 23, 2007.
Frank J. Carretero, Bollwerk & Ryan, LLC, St. Louis, MO, for appellant.
*173 Jeremiah W. (Jay) Nixon, Ryan Bertels, Jefferson City, MO, for respondent.
Before ROY L. RICHTER, P.J., KATHIANNE KNAUP CRANE, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Barbara McKinney and Donald Bowden appeal an adverse jury verdict rendered in the circuit court of the city of St. Louis in favor of Michael O'Hare. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).